ON SUGGESTION OF ERROR.
It is insisted on suggestion of error that the court misconstrued Hines, Director General, v. Cole, 123 Miss. 254, 85 So. 199, where it was announced in the fourth syllabus that:
"When the fellow-servant rule does not apply, the master is responsible for an injury wrongfully inflicted by one servant on another, when acting within the course of his employment, with a view to the master's business, although the master was not negligent in employing such servant, or in retaining him in his service."
The fellow-servant rule has been abolished by statute in case of railroads and other corporations and individuals using engines, locomotives, or cars of any description whatever propelled by the dangerous agency of steam, etc., running on tracks. It is provided in section 6684, Hemingway's Code (Laws of 1908, chapter 194), that every employee in such case shall have the same rights and remedies for an injury suffered by him from the act or omission of such railroad corporation or *Page 39 
others, or their employees, as are allowed by law to other persons not employed, etc.
In the case before us the skidder was not being operated, and the employment was not being conducted under the conditions named in the statute. The skidder was being dismantled, to be moved, and was not being operated, and the fellow-servant rule applied. In this state the doctrine of the assumption of risk is abolished where the master is negligent, but is not abolished where the master is not negligent, except as provided above. One of the risks assumed by employment where the assumption of the risk is not abolished, and where the master is not negligent in the employment or retention of a servant, is the danger incident from the operation of the business by the act of a fellow servant in carrying on the business. As stated in the main opinion in this case, the master here was guilty of no negligence in the original employment of the servant committing the assault, nor in retaining him, for the evidence failed to show that the servant who inflicted the injury was a vicious, quarrelsome, or dangerous man. The opinion does not, in our view, change the rule announced in Hines v. Cole, supra, or in Hines v. Green, 125 Miss. 476, 87 So. 649.
The suggestion of error will therefore be overruled.
Overruled.